             Case 4:20-cv-01335-LPR Document 3 Filed 01/06/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

CODY LANE CAGLE                                                                   PETITIONER
ADC #175719

v.                               Case No. 4:20-cv-01335-LPR-JTK

DEXTER PAYNE
Director, ADC                                                                   RESPONDENT

                                              ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Jerome T. Kearney. (Doc. 2). No objections have been filed.

After careful consideration of the Proposed Findings and Recommended Disposition, as well as a

de novo review of the record, the Court concludes that the Proposed Findings and Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects.

        IT IS THEREFORE ORDERED that:

        1.         Petitioner Cody Lane Cagle’s § 2254 habeas petition (Doc. 1) is DENIED

WITHOUT PREJUDICE and this case is DISMISSED WITHOUT PREJUDICE; and

        2.         a Certificate of Appealability is DENIED. See 28 U.S.C. § 2253(c)(1)-(2); Rule

11(a), Rules Governing § 2254 Cases in United States District Courts.

        IT IS SO ORDERED this 6th day of January 2021.


                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
